Exhibit 10.1

 

[img1.gif]




 

 

April 14, 2008

 

Mr. Eugene G. Banucci

20 Shore Road

Danbury, CT 06810

 

RE:

Amendment to Employment Agreement

 

 

Dear Gene,

 

You and ATMI, Inc. agree that it is in our mutual best interest to amend your
Employment Agreement with the Company dated September 19, 2005 as follows:

 

1.

Section 2.3 of your Employment Agreement shall be amended in its entirety to
read as follows:

 

2.3       You shall have the right to terminate your employment for “Good
Reason,” which shall mean a resignation of your employment and your Separation
from Service (as defined for purposes of §409A of the Internal Revenue Code)
within less than two years following the initial existence of one or more of the
following conditions arising without your consent:

 

(a) any material reduction in your Base Salary under Section 3.1 below;

 

(b) any other material breach by the Company of any of its obligations to you
under this Agreement; or

 

(c) any relocation of your primary place of employment more than 50 miles;

 

(d) any failure of the Company to have any successor to all or substantially all
of the business and properties of the Company assume all of the liabilities and
obligations of the Company under this Agreement (and any stock option or
restricted stock agreement referred to herein, unless such awards have fully
vested);

--------------------------------------------------------------------------------

 

 

 

provided, in each case, that a prior written notice specifying the reasons
within ninety (90) after the initial existence of the condition and an
opportunity to cure such condition (if curable) shall be afforded the Company,
and that “Good Reason” shall exist only if the Company shall fail to cure such
condition within 31 days after its receipt of such prior written notice. In
addition, until your actual Separation from Service you must remain willing and
able to continue to perform services in accordance with the terms of this
Agreement and you must not be in breach of any of your obligations hereunder.

 

2.

Section 2.5 of your Employment Agreement shall be amended in its entirety to
read as follows:

 

2.5       Subject to Section 2.7 and in addition to any amounts specified in
Section 2.8, in the event of the termination of your employment pursuant to
Section 2.2(b) or Section 2.3 under circumstances that constitute a Involuntary
Separation from Service with the Company (as defined for purposes of §409A of
the Internal Revenue Code), or in the event of your death or your Disability (as
defined for purposes of Code §409A), the Company shall pay to you or your estate
(as the case may be) an amount equal to the amount of Base Salary (as of the
date of your Separation from Service, death or Disability) that would have been
paid to you had you completed the Term of this Agreement. Payment of this
separation pay benefit shall be made in a single lump sum within 60 days after
your Separation from Service, death or Disability, provided that in no event
shall you have the right to designate the year of payment, and in no event shall
payments be accelerated, nor shall you be eligible to defer the payment to a
later date.

 

In addition, if you elect COBRA continuation of your medical and/or dental
insurance benefits, until the earlier of the time you are no longer eligible for
COBRA coverage or June 5, 2008, the Company shall contribute to cost of such
benefits on the same basis the Company would have contributed to the cost of
your coverage had you continued to be an active employee of the Company.

 

3.

Section 2.6 of your Employment Agreement shall be amended in its entirety to
read as follows:

 

2.6       Subject to Section 2.7 and in addition to amounts specified in Section
2.5, in the event of the termination of your employment pursuant to either
Section 2.2(b) (termination by the Company without Cause) or Section 2.3
(termination by you for Good Reason) under circumstances that constitute a
Involuntary Separation from Service with the Company (as defined for purposes of
§409A of the Internal Revenue Code) and within 548 days after a “change in
control” of the Company:

 

(a) (i) unless the Board determines otherwise pursuant to clauses (ii) or (iii)
of Section 10 of the ATMI, Inc,. 2003 Stock Plan (the “2003 Plan”) (relating to
the Board’s discretion to cash out or require the exercise of all vested and
unvested options in connection with the change in control) or a comparable
provision of any other plan, which in no event may cause the forfeiture of
unvested options, all stock options held by you to purchase shares of the

2



--------------------------------------------------------------------------------



 

 

 

Company common stock shall become fully vested and immediately exercisable and
shall remain exercisable for no less than one year after such termination,
notwithstanding the vesting and exercise provisions of any stock option award
agreement concerning such options but subject to the expiration date provided in
such option agreement without regard to a termination of employment, and (ii)
all restricted stock issued to you in connection with your employment shall be
fully vested notwithstanding the vesting provisions of any restricted stock
agreement concerning such restricted stock; and

 

(b) you will be entitled at a minimum to the target amount under any bonus plans
then in effect as if fully earned, which amount shall be paid to you within two
and one-half months after the end of the year in which your Separation from
Service occurs.

 

To the extent that the vesting of all or some of your restricted stock, as
provided in the preceding sentence, is not permitted under Section 7.3 of the
ATMI Inc. 2003 Stock Plan (the “2003 Plan”) or a comparable provision of any
other plan under which such shares are granted, such shares shall not vest. In
lieu thereof, the Company will pay you within ten (10) days after your
Separation from Service an amount in cash equal to the fair market value as of
the date of your termination of employment of those restricted shares that do
not vest, determined pursuant to Section 6.1(c) of the 2003 Plan or a comparable
provision of any other plan under which such shares are granted.

 

Benefits payable under this Section 2.6 or Section 2.5 or Section 2.8 upon or
following a change in control may subject you to an excise tax on “excess
parachute payments” under Section 4999 of the Internal Revenue Code. The Company
will reimburse you for any such excise tax imposed on a “fully grossed up
basis,” such that you will receive the same net amount (after payment of all
income, employment and excise taxes imposed with respect to such benefits and
such tax reimbursements, and of any interest or penalties relating to any such
excise taxes or to the income tax due on any such tax reimbursements (other than
interest or penalties arising as a result of your failure to timely pay such
excise or income taxes with respect to which you had previously received
reimbursement)) as you would have received if such excise tax had not been
imposed in the first place. Such reimbursement payment shall be made, if at all,
by the end of the calendar year following the calendar year in which you remit
the relevant taxes to the applicable tax authorities and in accordance with
Treasury Regulation Section 1.409A-3(i)(1)(v).

 

With respect to any payments made pursuant to this Section 2.6, in no event
shall you have the right to designate the year of payment.

 

For purposes of this Section 2.6, a “change in control” of the Company shall be
deemed to have taken place if: (i) a third person, including a “person” as
defined in Section 13(d)(3) of the Securities Exchange Act, becomes the
beneficial owner (as defined in Rule 13d-3 under the Securities Exchange Act),
directly or indirectly, of securities of the Company representing twenty-five
percent (25%) or more of the total number of votes

 

3



--------------------------------------------------------------------------------



 

 

 

that may be cast for the election of the directors of the Company; (ii) as the
result of, or in connection with, any tender or exchange offer, merger,
consolidation or other business combination, sale of assets or one or more
contested elections, or any combination of the foregoing transactions (a
“Transaction”), the persons who were directors of the Company immediately prior
to the Transaction shall cease to constitute a majority of the Board of
Directors of the Company or of any successor to the Company; (iii) the sale of
all or substantially all of the assets of the Company (on a consolidated basis)
in one or more related transactions to a person other than such a sale to a
subsidiary of the Company which does not involve a change in the equity holdings
of the Company; or (iv) the following individuals cease, for any reason (other
than an act of God), to constitute a majority of the number of directors of the
Company then serving: individuals who, on the Effective Date, constitute the
Board of Directors of the Company and any new director (other than a director
whose initial assumption of office is in connection with an actual or threatened
election contest, including but not limited to a consent solicitation, relating
to the election of directors of the Company) whose appointment or election by
the Board of Directors of the Company or nomination for election by the
Company’s shareholders was approved by a vote of at least two-thirds (2/3) of
the directors then still in office who either were directors on the Effective
Date or whose appointment or election or nomination for election was previously
so approved.

 

4.

Section 10.3 of the Employment Agreement is amended to provided that any notices
shall be sent as follows:

 

If to the Company:

 

ATMI, Inc.

7 Commerce Drive

Danbury, CT 06810

Facsimile No. (203) 797-2544

Attention: Chief Legal Officer

 

If to you:

 

 

Mr. Eugene G. Banucci

20 Shore Road

Danbury, CT 06810

 

Except as expressly amended herein, all provisions of the Employment Agreement
remain in full force and effect.

 

 

4

--------------------------------------------------------------------------------

 

 

 

If you concur with all of the above, please indicate your agreement by signing
and dating a copy of this letter in the spaces indicated below.

 

 

Sincerely,

 

ATMI, Inc.

 

By:  /s/  Douglas A. Neugold                  

       Name:   Douglas A. Neugold

                     Title:    Chief Executive Officer

 

Acknowledged and Accepted:

 

    /s/ Eugene G. Banucci                        

EUGENE G. BANUCCI

 

Date:         April 14, 2008                            

 

 

 